Citation Nr: 1728457	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  17-06 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

Entitlement to an effective date earlier than September 26, 2016, for the award of Dependency and Indemnity Compensation to include whether there was clear and unmistakable error (CUE) in the August 1961 and March 1964 rating decisions that denied service connection for Collagen's disease and associated disorders.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1951 to June 1953.  The Veteran died in January 1967; the appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2016 rating decision of the Saint Paul Pension Management Center (PMC or RO) of the Department of Veterans Affairs.  In this decision, the PMC granted service connection for the Veteran's cause of death and the award of DIC, effective September 27, 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant submitted a VA Form 21-0966, Intent to File a Claim for Survivor's Pension and/or Dependency and Indemnity Compensation (DIC), that was stamped as received on September 21, 2016 and acknowledged by letter by VA on October, 3, 2016. 

2. The appellant filed a formal claim for DIC to include service-connection for the cause of death that was received by VA on September 27, 2016, within one year of the receipt of the intent to file notice.  

3.  In final rating decisions issued in August 1961 and March 1964, the RO denied the Veteran's claim for entitlement to service connection for Collagen's disease and associated disorders but granted entitlement to a non-service-connected disability pension.  


3.  The Veteran did not express disagreement with the August 1961 and March 1964 rating decisions or submit new and material evidence within one year of each decision.  

4.  The RO's August 1961 and March 1964 rating decisions that denied service connection for Collagen's disease and associated disorders were consistent with, and reasonably supported by, the evidence of record and the prevailing legal authority, and do not contain any error which had it not been made, would have manifestly changed the outcome of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 21, 2016, but not earlier, for the grant of DIC are met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 
38 C.F.R. §§ 3.1, 3.155, 3.156, 3.159, 3.400, 3.816 (2016).

2.  The August 1961 and March 1964 rating decisions that denied service connection for Collagen's disease and associated disorders are final.
38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  The August 1961 and March 1964 rating decisions that denied service connection for Collagen's disease and associated disorders were not clearly and unmistakably erroneous. 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

The resolution of the issue here, however, is dependent on interpretation of the applicable laws and regulations pertaining to effective dates and payment of benefits; there is no possibility that further notification or assistance to the appellant would affect the outcome of the issue.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

II.  Earlier Effective Date for DIC including service connection for the cause of the Veteran's death.  

Regulations governing the method for filing a claim for benefits are set forth in 38 C.F.R. § 3.155 (2016).  Provided that intent to file a claim on the form prescribed by VA is followed within one year by a complete application form also prescribed by VA, then VA will consider the claim as filed on the date the intent to file was received.   

Here, the appellant submitted a VA Form 21-0966 Intent to file a claim for Survivor's Pension and/or Dependency and Indemnity Compensation (DIC) that was stamped as received on September 21, 2016 and acknowledged by letter from VA on October, 3, 2016.  The appellant filed a formal claim for DIC to include service-connection for the cause of death benefits that was received by VA on September 27, 2016, within one year of the receipt of the intent to file notice.  

Therefore, although a minor adjustment, the effective date for DIC must be not later than September 21, 2016.  

The appellant contends that VA should have granted DIC benefits effective the date that the Veteran (her husband) died in January 1967. 

Unless specifically provided otherwise as noted above regarding intent to file, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Specific to claims for service connection for DIC and for the cause of the Veteran's death, the effective date is the "first day of the month in which the veteran's death occurred, if received within one year after the date of death; otherwise, date of receipt of the claim." 38 C.F.R. § 3.400(c)(2) (2016).

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2016).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought." 38 C.F.R. § 3.155(a) (2016).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

A review of the history of the appellant's claim is informative.  The Veteran died in January 1967.  Prior to his death, VA had granted the Veteran a 100 percent permanent disability pension.  This benefit was granted in March 1964 and effective from January 1961.  Specifically, the RO reported that the Veteran's disabilities of Collagen's disease with right heart failure; pulmonary hypertension; left and right ventrical hypertrophy; functional incapacity; and Raynaud's phenomenon secondary to Collagen's disease rendered him unable to obtain and maintain gainful employment.  The Veteran's death certificate states the immediate cause of death as pulmonary edema due to, or as a consequence of nephrotic syndrome, which, in turn, is noted as due to, or as a consequence of Collagen's disease of an uncertain histologic type.  The evidence of record does not indicate that any of these disorders were service connected at the time of the Veteran's death.

In February 1967, VA also received the appellant's original VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and/or Accrued Benefits.  The appellant did not contend that the Veteran's death was caused by service.  In March 1967, the RO denied service-connected death benefits but granted a survivor's pension and dependency benefits for the Veteran's three children.  The appellant did not appeal the decision.  

In January 1968, the RO adjusted the appellant's pension award due to a decrease in her income.  In January 1970, the RO again adjusted the appellant's award in accordance with income limitations.  From this time to October 1987, the appellant communicated with the RO on numerous occasions concerning the appropriate pension rate, educational allowances, and her children's school attendance.  The RO addressed and re-adjudicated multiple claims for death pension increases; the appellant provided regular statements as to her financial situation; and the issue of an overpayment was addressed.  The appellant and the RO maintained frequent contact for two decades regarding funeral benefits, the amount of her benefits, the amount of her dependents' benefits, and the amount of educational benefits to which she and her dependents were entitled but did not raise the issue of service connection for the cause of the Veteran's death.  As mentioned above, this issue was claimed in January 2016, 49 years after the Veteran's death and 49 years after the appellant had been receiving benefits.

Although the Board expresses great sympathy for the appellant's loss of her husband, the Board finds that the appellant's contention that the effective date for service connection for the cause of death and for DIC as the date of the Veteran's death is not in accordance with the applicable law and regulations that govern Veterans' benefits.  Only in September 2016, did the appellant apply for DIC benefits, later providing  evidence of a 1967 hospital summary that stated that the Veteran's arthralgias of shoulders and hands that occurred in 1951 and progressed until 1961, when he had symptoms of Raynaud's syndrome.  

III.  CUE in Rating Decisions in August 1961 and March 1964

In her December 2016 notice of disagreement (NOD), the appellant wrote that she is entitled to DIC benefits from January 1967, the date of her husband's death.  Specifically, she contends that the August 1961 and March 1964 rating decisions that denied service connection for Collagen's disease and associated disorders should be reversed on revised on the basis of clear and unmistakable error (CUE). 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a) (2016).  As mentioned above, a claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision or by submitting new and material evidence.  Otherwise, the decision becomes final.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied. Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Furthermore, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE. Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

Moreover, clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo, supra. 

Breach of duty to assist in development of the claim cannot serve as a basis for claiming CUE. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 
38 C.F.R. §§ 3.104(a), 3.400(k) (2016). 

The Court has developed a three-pronged test to determine whether CUE is present in a prior final determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel, supra. 

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error. An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE." Fugo, supra.  There is a presumption of validity to otherwise final decisions and that were such decisions collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The following legal criteria were in effect at the time of August 1961 and March 1964 rating decisions.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury or for aggravation of a preexisting injury or disease contracted in the line of duty during active military service. 
38 C.F.R. § 3.303 (1961). 

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (1961).

The appellant contends that the Veteran was very ill and not capable of speaking for himself to challenge the August 1961 and March 1964 rating decisions.  She has not identified evidence of record that has not been considered or extant legal standards misapplied at the time of these rating decisions.

The August 1961 rating decision noted that the Veteran's service treatment records (STRs); post-service VA medical records; and private medical treatment records in the file at that time had been evaluated.  The rating decision also assessed his contemporaneous unemployment due to illness.  As discussed above, the decision also included the results of a May 1961 VA examination and a discussion of treatment records from the Minneapolis VAH.  In a July 1961 report of VA hospitalization, the attending physician noted the Veteran's report that he first became ill in 1959.  The Veteran was treated for about two months with a diagnosis of Collagen's disease.  Several other disorders were mentioned in treatment notes in 1960, but there was no mention of an onset in service or attribution of the disorders to events in active service in 1951-53.  While the rating decision acknowledged the examiner's diagnostic impression of Collagen's disease, it did not grant service connection because "the evidence fail[ed] to show the onset of veteran's disabilities in service."  Service connection was denied because there was evidence of record failed to show an in-service manifestation of the disease".  In effect, there was insufficient evidence to establish that the Veteran's Collagen's disease with Raynaud's phenomenon was incurred in service, caused, or aggravated by service. 38 C.F.R. § 3.303 (1961).

The March 1964 rating decision granted the Veteran a total disability pension, specifically noting that findings indicate that the Veteran was then 100 percent disabled from non-service-connected disorders.  The decision evaluated the Veteran's VA treatment records and hospitalization records that also included statements by attending physicians that the onset of the Veteran's symptoms was in 1959.  The decision included a diagnostic impression that the Veteran had Collagen's disease with right heart failure, pulmonary hypertension, right and left ventricular hypertrophy and Raynaud 's phenomenon secondary to Collagen's disease.  The decision reported that the formal rating "is made to dispose of the chronic disabilities now diagnosed in connection with the Collagen's disease."  As was the case in the August 1961 rating decision, service connection for Collagen's disease and associated disorders were denied.

The Board notes that the appellant's contention as to CUE is not sustained in the record.  The appellant must state with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  The Board acknowledges the appellant's report that the Veteran was not "capable of speaking" (presumably not capable of expressing disagreement with the decisions.)  The Veteran did submit private medical records and a typed statement reporting the award of benefits by the Social Security Administration.  However, a reversal of the decisions on CUE is based on the law and evidence considered at the time.  See Oppenheimer, 1 Vet. App at 372.  

The Veteran did not appeal either the August 1961 or March 1964 rating decisions and the decisions became final one year after their issuance  See 38 C.F.R. § 3.104 (2016).  Here, the evidence of record at the time of the non-appealed August 1961 and March 1964 rating decisions does not indicate an error of fact or of law that would compel different decision by other reviewers.  The appellant has not pointed to any "undebatable" issue of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made. See Damrel, 6 Vet. App at 245.  

Therefore, the Board finds that the August 1961 and March 1964 rating decisions that denied service connection for Collagen's disease and associated disorders were not clearly and unmistakably erroneous and cannot be the basis for an effective date earlier than September 21, 2016 for service connection for Collagen's disease and associated diseases and for award of DIC.  


ORDER

Entitlement to an effective date of September 21, 2016, but not earlier, for service connection for the cause of the Veteran's death and for DIC is granted.

August 1961 and March 1964 rating decisions that denied service connection for Collagen's disease and associated disorders are not clearly and unmistakably erroneous; to this extent, the appeal is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


